Title: To George Washington from James Rumsey, 19 October 1784
From: Rumsey, James
To: Washington, George



Dear General
Alexandria [Va.] octr 19th 1784

I have been geting of Mr Herbert a few Coarse Clothes for my workman, and A Few materials towards Building, and has Taken the Liberty to Draw on you in his favour, for forty pounds Curencey payable at twenty Days Sight. I thought It my Duty to give you notice of it—The honor you Did me at Bath by giveing me So ample a Certificate I Shall Eve[r] most greatfully acknowledge  It Convicts almost Every person that Sees it and puts Quite a new face on my Scheme I Long to have the Opertunity of Convinceing those that Remain Unbeleivers that you are not mistaken in your opinion I am with perfect Esteem your Obt hbe Servt

James Rumsey

